     Case 2:19-cv-01554-ODW-SS Document 35 Filed 06/12/19 Page 1 of 14 Page ID #:145




 1
 2

 3
 4
 5
 6
 7
                                  UNITED STATES DISTRICT COURT
 8
                            FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
10
11
        JANE DOE, as next friend for               Case No.: 2:19-cv-01554-ODW-SS
12      “JESSY,” a minor, and “SOLOMON”,
13
                                    Plaintiffs,    PLAINTIFFS’ MEMORANDUM IN
14                                                 OPPOSITION TO DEFENDANT’S
        v.
15                                                 MOTION TO DISMISS
        EDWARD CHARLES DINKFELD,
16                                                 NOTE ON MOTION CALENDAR:
17                                  Defendant.     Date: June 24, 2019
                                                   Time: 1:30 p.m.
18                                                 Judge: Hon. Otis D. Wright, II
19
20
21                 Defendant’s Motion to Dismiss should be denied.    Plaintiffs offer this
22      memorandum in opposition to Defendant’s motion
23
24
25      ///

                                                               CAROL L. HEPBURN, P.S.
                                                                 ATTORNEYS AT LAW
              -1                                         200 FIRST AVENUE WEST, SUITE 550
                                                                  SEATTLE, WA 98119
                                                      TEL: (206) 957-7272 / FAX: (206) 957-7273
     Case 2:19-cv-01554-ODW-SS Document 35 Filed 06/12/19 Page 2 of 14 Page ID #:146




 1             1.    Defendant has failed to comply with L.R. 7-3.
 2
               Defendant failed to comply with L.R. 7-3 in three different ways. He failed
 3
        to “thoroughly” discuss his issue concerning the specificity of the Complaint
 4
        herein. Plaintiffs offered to cure the alleged deficiency in the Complaint and
 5
        Defendant failed to respond to this offer. Defendant failed to raise in any manner
 6
        the issues of personal jurisdiction, preclusion of civil remedy by the imposition of
 7
        criminal restitution, or Jane Doe’s participation in the litigation, before the filing
 8
        of this motion. See Declaration of Carol L. Hepburn at ¶¶ 3 – 5 and Ex. 1 thereto
 9
        filed herewith (Hereinafter “Hepburn Dec.”).
10
               The phone call which Defendant claims met his “meet and confer”
11
        obligation covered only the issue of the specificity of paragraph 23 of the
12
        complaint. This is but one of the four issues raised in Defendant’s motion. As to
13
        that single issue raised in the brief phone call, counsel said simply “Paragraph 23
14
        is not specific enough under Twombly. Look at it and you will see.” and nothing
15
        more. Plaintiffs agreed via email the same day to make the complaint more
16
        specific at Paragraph 23. Defense counsel failed to communicate further
17
        concerning Plaintiffs’ counsel’s attempt to meet this issue. Hepburn Declaration,
18
        ¶¶ 6-7 and Ex. 1 thereto.
19
               L.R. 7-3 requires a thorough discussion between counsel prior to the filing
20
        of the motion. Compliance with the rule prevents the court’s docket being
21
        clogged with unnecessary motions. Defendant’s simplistic statement was not a
22
        thorough explanation of his issue. Further, Plaintiffs were amenable to providing
23
        the extra specificity as Defendant requested, yet this motion was filed without
24
        responding to Plaintiffs’ counsel’s offer to provide revised allegations. Hepburn
25

                                                                   CAROL L. HEPBURN, P.S.
                                                                     ATTORNEYS AT LAW
          -2                                                 200 FIRST AVENUE WEST, SUITE 550
                                                                      SEATTLE, WA 98119
                                                          TEL: (206) 957-7272 / FAX: (206) 957-7273
     Case 2:19-cv-01554-ODW-SS Document 35 Filed 06/12/19 Page 3 of 14 Page ID #:147




 1      Declaration ¶¶ 6-8, Ex. 1 thereto. This motion should not consume the court’s
 2      time when the issue might readily have been resolved between counsel. This
 3      motion should be denied pursuant to L.R. 7-4.
 4             2.     Plaintiffs’ complaint is sufficient as filed.
 5             Should the court nevertheless consider the motion, Plaintiffs submit that
 6      the Complaint herein is sufficient as filed.
 7      In deciding the instant motion all allegations in the complaint must be taken as
 8      true and construed in the light most favorable to the non-moving party.
 9             Skilstaf, Inc. v. Caremark Corp., 669 F.3d 1005, 1014 (9th Cir. 2012). The
10      complaint must, on its face contain sufficient facts which, when taken as true,
11      state a claim for relief which is plausible on its face.
12             Mollett and Hellwig v. Netflix, Inc., 795 F.3d 1062 (9th Cir. 2015), citing
13      Ashcroft v. Iqbol, 556 U.S. 662, 678, 129 S.Ct. 1937 (2009). Only where there is
14      a lack of a cognizable legal theory or and absence of sufficient fact to support a
15      cognizable legal claim is there a basis for dismissal. Id.
16             Defendant argues that Plaintiffs failed to plead a specific nexus between
17      the injuries described and the Defendant’s crime of possessing images of their
18      sexual abuse. (ECF No. 29-1, p.5, ll. 2-4).1
19             Plaintiffs have, however, alleged the following salient facts:
20             1. Each of the Plaintiffs is a subject of child pornography images;
21

22
23
24             1
                Defendant cites no case examining the sufficiency of a complaint pleaded under 18
        U.S.C. §2255, and Plaintiffs have found no such case either.
25

                                                                     CAROL L. HEPBURN, P.S.
                                                                       ATTORNEYS AT LAW
          -3                                                   200 FIRST AVENUE WEST, SUITE 550
                                                                        SEATTLE, WA 98119
                                                            TEL: (206) 957-7272 / FAX: (206) 957-7273
     Case 2:19-cv-01554-ODW-SS Document 35 Filed 06/12/19 Page 4 of 14 Page ID #:148




 1             2. Each of the Plaintiffs has suffered specific injury as a result of the
 2                images of their child sex abuse being possessed by others including the
 3                Defendant;
 4             3. Defendant has pleaded guilty to knowingly possessing the images of
 5                Plaintiffs’ child sex abuse; and,
 6             4. Plaintiffs have been injured by this violation by Defendant of child
 7                pornography laws. (ECF No.1, ¶¶ 9 -11, 12 – 14, 20, 22, 23).
 8             It is of further import that Defendant has been convicted in the United
 9      States District Court, Central District of California under Cause No. 17-CR-482-
10      R, of violating 18 U.S.C. §2252A(a)(5)(B). (Judgment dated February 28, 2018,
11      Hepburn Dec. Ex. 2). As a part of that matter, on May 7, 2018, the defendant
12      Edward Charles Dinkfeld and the Government entered into and filed in this court
13      a Stipulation Regarding Restitution. This Stipulation was signed by both the
14      defendant herein, Mr. Dinkfeld, and his counsel herein, Mr. Helfend. This
15      stipulation provided that both “the individual known as ‘Jessy,’” and “the
16      individual known as ‘J Blonde’” are victims “in this case, meaning [they are]
17      “individual[s] harmed as a result of a commission of a crime; under Chapter 110
18      of Title 18, which includes defendant’s crimes, as provided in 18 U.S.C.
19      §2259(c).” (Hepburn Dec. Ex. 3, ¶¶ 4 & 7). On May 9, 2018, the court in the
20      criminal matter United States v. Dinkfeld, entered an Order Regarding Restitution
21      which provided as follows:
22             The individuals identified as “Jessy” and “J Blonde” are victims in
23             this case, meaning they are individuals harmed as a result of a
               commission of a crime under Chapter 110 of Title 18, which
24             includes defendant’s crime, as provided in 19 U.S.C. § 2259(c).
25

                                                                  CAROL L. HEPBURN, P.S.
                                                                    ATTORNEYS AT LAW
          -4                                                200 FIRST AVENUE WEST, SUITE 550
                                                                     SEATTLE, WA 98119
                                                         TEL: (206) 957-7272 / FAX: (206) 957-7273
     Case 2:19-cv-01554-ODW-SS Document 35 Filed 06/12/19 Page 5 of 14 Page ID #:149




 1      (Hepburn Dec. Ex. 4, ¶ 2).
 2             The victim “J Blonde” in the criminal matter United States v. Dinkfeld is
 3      the plaintiff “Solomon” herein. See Declaration of Solomon filed herewith.
 4
               The Stipulation further provided for Defendant Dinkfeld to pay restitution
 5
        to Jessy and J Blonde through their respective counsel Deborah Bianco and Carol
 6
        Hepburn who are Plaintiffs’ counsel herein. (Hepburn Dec. Ex. 3, ¶¶ 5,6, 8, & 9).
 7
        Defendant’s conviction is more than an inference of “the mere possibility of
 8
        misconduct.” Defendant’s stipulation that plaintiffs are “individuals harmed as a
 9
        result of a commission of . . . defendant’s crimes, as provided in 18 U.S.C.
10
        §2259(c)” and the court’s conviction of defendant, constitute legal findings that
11
        the defendant possessed the child pornography images of the plaintiffs and the
12
        plaintiffs were harmed as a result. There is nothing “speculative” about
13
        defendant’s stipulation or conviction; defendant is currently imprisoned and
14
        serving the sentence imposed by the court in the criminal matter. The court not
15
        only “may draw the reasonable inference that the defendant is liable for the
16
        misconduct alleged,” it must accept that the defendant’s stipulation and
17
        conviction are irrefutable evidence of defendant’s culpability.
18
        Multiple courts, most notably the United States Supreme Court in
19
               Paroline v. United States, 572 U.S. 434, 134 S.Ct. 1710 (2014), have
20
        found that victims of child pornography crimes suffer devastating and permanent
21
        injuries as a result of their offenders’ actions in possessing the images of their
22
        child sex abuse. Indeed, the issue raised by the criminal defendant in Paroline
23
        was whether there was a sufficient causal nexus between the defendant’s crime
24
        and the victim’s losses to justify the imposition of a restitution order.
25

                                                                  CAROL L. HEPBURN, P.S.
                                                                    ATTORNEYS AT LAW
          -5                                                200 FIRST AVENUE WEST, SUITE 550
                                                                     SEATTLE, WA 98119
                                                         TEL: (206) 957-7272 / FAX: (206) 957-7273
     Case 2:19-cv-01554-ODW-SS Document 35 Filed 06/12/19 Page 6 of 14 Page ID #:150




 1             In Paroline the defendant possessed two images of the victim, Amy. The
 2      defendant and Amy had not known each other prior to his crime. There was no
 3      connection between them other than the fact that the defendant possessed images
 4      of Amy’s sexual abuse as a child. This was sufficient to establish that the
 5      defendant contributed to the harm suffered by Amy as a result of the distribution
 6      of her images and the possession of those images by many individuals. As a part
 7      of its analysis the Court, in its majority opinion by Justice Kennedy, recognized
 8      the “devastating harm” suffered by the children who are the subjects of child
 9      pornography.
10
                     One person whose story illustrates the devastating harm
11             caused by child pornography is the respondent victim in this case.
12                   ...
13                   The full extent of this victim's suffering is hard to grasp. Her
14             abuser took away her childhood, her self-conception of her
               innocence, and her freedom from the kind of nightmares and
15             memories that most others will never know. These crimes were
16             compounded by the distribution of images of her abuser's horrific
               acts, which meant the wrongs inflicted upon her were in effect
17             repeated; for she knew her humiliation and hurt were and would be
18             renewed into the future as an ever-increasing number of wrongdoers
               witnessed the crimes committed against her….
19
20
               The unlawful conduct of everyone who reproduces, distributes, or
               possesses the images of the victim's abuse--including Paroline--plays
21             a part in sustaining and aggravating this tragedy.
22
                . . . [E]very viewing of child pornography is a repetition of the
23             victim’s abuse
24             Paroline v. United States, 572 U.S, 434, 440 – 441, and 457, 134 S.Ct.

25      1710, 1717, and 1726 -27 (2014).

                                                                 CAROL L. HEPBURN, P.S.
                                                                   ATTORNEYS AT LAW
          -6                                               200 FIRST AVENUE WEST, SUITE 550
                                                                    SEATTLE, WA 98119
                                                        TEL: (206) 957-7272 / FAX: (206) 957-7273
     Case 2:19-cv-01554-ODW-SS Document 35 Filed 06/12/19 Page 7 of 14 Page ID #:151




 1             Over thirty years before Paroline the Supreme Court similarly noted:
 2             The legislative judgment, as well as the judgment found in the
               relevant literature, is that the use of children as subjects of
 3
               pornographic materials is harmful to the physiological, emotional,
 4             and mental health of the child.
 5
 6
        New York v. Ferber, 458 U.S. 747, 758, 102 S.Ct. 3348 (1982)

 7             More recently, in the Amy, Vicky, and Andy Child Pornography Victim
 8      Assistance Act of 2018, Congress has also recognized the harm resulting to
 9      children from the crimes of those who possess their images.
10             Sec. 2 Findings
               ...
11
12             (2) The harms caused by child pornography begin, but do not
                  end, with child sex assault because child pornography is a
13                permanent record of that abuse and trafficking in those images
14                compounds the harm to the child.
                      ...
15             (5) Victims suffer continuing and grievous harm as a result of
16                knowing that a large, indeterminate number of individuals have
                  viewed and will in the future view images of their childhood sexual
17                abuse. Harms of this sort are a major reason that child pornography
18                is outlawed.
               (6) The unlawful collective conduct of every individual who
19                reproduces, distributes, or possesses the images of a victim's
20                childhood sexual abuse plays a part in sustaining and aggravating
                  the harms to that individual victim.
21

22      Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, S.

23      2152, PL 115-299, Sec. 2 (2), (5) & (6), Ex 1 to Kawai Declaration. While the

24      Act itself does not control this matter, the finding by Congress that possession of

25      child pornography is injurious to the child(ren) depicted does inform the review

                                                                 CAROL L. HEPBURN, P.S.
                                                                   ATTORNEYS AT LAW
          -7                                               200 FIRST AVENUE WEST, SUITE 550
                                                                    SEATTLE, WA 98119
                                                        TEL: (206) 957-7272 / FAX: (206) 957-7273
     Case 2:19-cv-01554-ODW-SS Document 35 Filed 06/12/19 Page 8 of 14 Page ID #:152




 1      of pleadings in this case and provide further support for the nexus between
 2      Defendant’s criminal offense and the harms suffered by Plaintiffs.
 3
 4              3.    The unique nature of Plaintiffs’ claims, and the defendant’s
       stipulation that plaintiffs are “individuals harmed as a result of a commission
 5
       of . . . defendant’s crimes , as provided in 18 U.S.C. §2259(c)” preclude the
 6     need for more specific pleading or proof concerning injury.
 7             In 2005, a statutory amendment to 18 U.S.C. §2255 known as “Masha’s
 8      Law” was introduced “to provide meaningful remedies for victims of sexual
 9      exploitation of children . . .” Cong. Rec. S14195 (12-20-05). Masha’s Law was
10      subsequently adopted as law in 2006. The legislative history specifically and
11      repeatedly explains that the purpose of the statutory amendment—Masha’s Law--
12      -was to allow victims to bring lawsuits against child pornography downloaders
13      and other traffickers, including after the victim reaches majority, and provide for
14      increased statutory damages.
15             When introducing Masha’s Law in 2005, Senator John Kerry, one of two
16      sponsors of the bill, explained that the purpose was “to increase civil penalties for
17      child exploitation. Senator Kerry went on to declare that “[o]ur legislation is a
18      small piece of a larger battle that we believe will stop would-be child predators
19      and protect our children.” Id. Concerning Masha, Senator Kerry proclaimed,
20      “[t]he damage has been done and will continue until people stop downloading
21      pictures of her off the internet.” Id.
22             Senator Kerry went on to note that Masha’s Law increased statutory
23      damages from $50,000 to $150,000 for two purposes: to provide a “deterrent to
24      those who disseminate and possess child pornography,” and to provide a “means
25

                                                                 CAROL L. HEPBURN, P.S.
                                                                   ATTORNEYS AT LAW
          -8                                               200 FIRST AVENUE WEST, SUITE 550
                                                                    SEATTLE, WA 98119
                                                        TEL: (206) 957-7272 / FAX: (206) 957-7273
     Case 2:19-cv-01554-ODW-SS Document 35 Filed 06/12/19 Page 9 of 14 Page ID #:153




 1      of compensating victims . . .” Cong. Rec. S14194 (12-20-05). He noted that
 2      existing statutory damages were “flawed” because downloading a song which
 3      violates copyright law, and which could result in civil damages of $150,000 was
 4      far less detrimental to the victim yet results in far greater compensation. Id.
 5             On July 25, 2006 Congressman Gingrey spoke in the House of
 6      Representatives concerning the then pending House version of the Bill:
 7             This provision dramatically increases civil statutory damages for
 8
               child exploitation, creating a civil avenue victims of child sexual
               exploitation can pursue to recover monetary damages from their
 9             predators. This included those who produce, distribute, and
10             consume child pornography.

11      152 Cong. Rec H5705-01, 2006 WL 2060156 (7-25-06). Congressman Gingrey
12      went on to describe the abuse of Masha Allen, the creation and distribution of her
13      sexual abuse images (child pornography), and the ongoing exploitation of victims
14      after the initial abuser is incarcerated: “the sad reality is that although these
15      monsters can be put behind bars, the victims of internet child pornography will
16      continue to be exploited.: Id. He explained that the introduced Masha’s Law to
17      provide victims with an ongoing means of recovering damages and holding the
18      traffickers in their child pornography responsible over the long term. He stated,
19             This is why I introduced Masha’s Law. It allows these individuals a
20             pathway to recover damages they have suffered from these crimes
               and allows them to pursue this avenue even after they are no longer a
21             minor. Therefore as the pictures are downloaded and traded, year
22             and year, these victims can continue to seek justice from these
               horrendous crimes.
23
24             Mr. Speaker, a compassionate society looks after the most vulnerable
               among us, our children. I urge my colleagues to support the Adam
25             Walsh Child Protection and Safety Act, so we can protect our most
                                                                   CAROL L. HEPBURN, P.S.
                                                                     ATTORNEYS AT LAW
          -9                                                 200 FIRST AVENUE WEST, SUITE 550
                                                                      SEATTLE, WA 98119
                                                          TEL: (206) 957-7272 / FAX: (206) 957-7273
 Case 2:19-cv-01554-ODW-SS Document 35 Filed 06/12/19 Page 10 of 14 Page ID #:154




 1            precious commodity, innocent children like Masha, and give back
              hope to those who need it the most.Id. See also Cong. Rec. H229 (2-
 2
              14-06 “My legislation would . . . insure victims can sue those who
 3            download their pictures.”)
 4
     By providing for liquidated damages Congress has recognized in Masha’s Law
 5
     the nexus between the possession of child pornography images by a defendant
 6
     and the damage to the child who is depicted in those images. The Supreme
 7
     Court’s findings in Paroline, supra, further underscore this reality and should be
 8
     viewed as the context within which to judge the pleading of the Complaint herein.
 9
     Plaintiffs have plausibly alleged facts sufficient to show causation.
10
              4.     Defendant conflates restitution in the criminal context with the
11
     separate and additional civil remedy Congress has provided for in Masha’s
12
     Law
13
              Restitution for victims of child pornography crimes is provided for in 18
14
     U.S.C. §2259 and allows for an order compensating victims for specific “costs
15
     incurred.” Masha’s Law, 18 U.S.C. §2255(a), under which the instant action is
16
     brought, however allows for a broad civil remedy providing compensation for
17
     “actual damages” or “liquidated damages.” The two remedies are quite different
18
     as discussed by the 11th Circuit in United States v. Rothenberg, 923 F.3d 1309
19
     (11th Cir. No. 12349, May 8, 2019).
20
21            But the damages available to a plaintiff in a civil lawsuit may be
              quite different from the concrete "costs incurred" for which § 2259
22            provides recompense. See 18 U.S.C. § 2259(c)(2). For example, a
23            plaintiff in a civil damages suit under § 2255(a) may be able to
              recover for noneconomic losses, such as pain and suffering or mental
24            and emotional distress, that are not available in a restitution
25

                                                                CAROL L. HEPBURN, P.S.
                                                                  ATTORNEYS AT LAW
       - 10                                               200 FIRST AVENUE WEST, SUITE 550
                                                                   SEATTLE, WA 98119
                                                       TEL: (206) 957-7272 / FAX: (206) 957-7273
 Case 2:19-cv-01554-ODW-SS Document 35 Filed 06/12/19 Page 11 of 14 Page ID #:155




 1            proceeding under § 2259. See Doe v. Hesketh, 828 F.3d 159, 170 (3d
              Cir. 2016).
 2

 3            United States v. Rothenberg, supra at 1339.
 4            The Third Circuit considered precisely the argument alluded to by
 5   Defendant Dinkfeld and made the distinction between the two remedies even
 6   more clear than did the court in Rothenberg:
 7            Certainly Congress could not have intended in providing a remedy
 8
              the opposite situation where § 2255 was only available to victims
              who had not previously received restitution. Section 2259 provides
 9            for mandatory restitution to victims of the crimes codified at 18
10            U.S.C. § § 2251-2252A, see 18 U.S.C. § 2259(a), which are all
              predicate offenses listed in § 2255 as forming the basis for a civil
11            claim, see 18 U.S.C. § 2255(a). If we accept the District Court's
12            conclusion that an award of restitution bars a later-filed claim under
              § 2255, then we would render § 2255 nothing more than a " dead
13            letter" with respect to those predicate offenses. United States v.
14            Jersey Shore State Bank, 781 F.2d 974, 977 (3d Cir. 1986).
              Doe v. Hekseth, 828 F.3d 159, 170 (3d Cir. 2016).
15
              Thus, Defendant Dinkfeld is attempting to avoid his civil liability to
16
     Plaintiffs by citing his being ordered to pay of restitution in the criminal matter
17
     equal to approximately 1.5% of the liquidated damages provided for by Congress
18
     in Masha’s Law. Plaintiffs are entitled under Masha’s Law to seek liquidated
19
     damages of $150,000 each from defendant.
20
21
              5.     Jane Doe is named in this action only as Next Friend for her son.
22
23            “Jane Doe” is not alleging injury or seeking damages on her own behalf.
24   Defendant’s Motion to Dismiss acknowledges this: “the Complaint seems to
25   name Plaintiff Jane Doe merely in a representative capacity of JESSY.” Jane

                                                                CAROL L. HEPBURN, P.S.
                                                                  ATTORNEYS AT LAW
       - 11                                               200 FIRST AVENUE WEST, SUITE 550
                                                                   SEATTLE, WA 98119
                                                       TEL: (206) 957-7272 / FAX: (206) 957-7273
 Case 2:19-cv-01554-ODW-SS Document 35 Filed 06/12/19 Page 12 of 14 Page ID #:156




 1   Doe’s presence in this action is solely as Next Friend for her son who is a minor
 2   and who does not have the legal capacity to sue on his own behalf. (ECF No. 1,
 3   ¶¶ 3 & 4); Fed.R.Civ.P. 17(c). Defendant’s counsel himself acknowledges that it
 4   is “unlikely” that Jane Doe is seeking damages for herself. FN 5, page 3
 5   Defendant’s Motion to Dismiss. Defendant’s counsel could easily have clarified
 6   this in a phone call, as required by LR 7-3. There are no allegations in the
 7   Complaint herein of injury to or damages claimed by Jane Doe in her own right.
 8   Statements to this effect in Defendant’s Motion are only a distraction which
 9   attempt to confuse the issues before the court.
10            6.     Defendant is estopped to deny personal jurisdiction.
11            Should the court entertain consideration Defendant’s statement that
12   Plaintiffs have failed to sufficiently allege facts concerning personal jurisdiction,
13   it should deny Defendant’s motion on that basis. Defendant pleaded guilty to and
14   was convicted of committing child exploitation crimes within the Central District
15   of California. The claims in this matter arise out of the facts surrounding this
16   conviction. Defendant was served with the Summons and Complaint in this
17   matter on April 1, 2019. ECF 27.
18            In this matter Defendant is estopped from denying any essential facts of the
19   criminal offense. As provided in 18 U.S.C. §3664(l)
20
21            (l) A conviction of a defendant for an offense involving the act
22            giving rise to an order of restitution shall estop the defendant from
              denying the essential allegations of that offense in any subsequent
23            Federal civil proceeding or State civil proceeding, to the extent
24            consistent with State law, brought by the victim.

25

                                                                 CAROL L. HEPBURN, P.S.
                                                                   ATTORNEYS AT LAW
       - 12                                                200 FIRST AVENUE WEST, SUITE 550
                                                                    SEATTLE, WA 98119
                                                        TEL: (206) 957-7272 / FAX: (206) 957-7273
 Case 2:19-cv-01554-ODW-SS Document 35 Filed 06/12/19 Page 13 of 14 Page ID #:157




 1   Defendant was convicted for an offense which gave rise to an order of restitution.
 2   This civil matter is brought by the victims of that offense for whom restitution
 3   was ordered. The location of the crime conferring personal jurisdiction over the
 4   claims was an essential allegation in the criminal matter. Defendant cannot
 5   therefore deny this allegation.
 6
                  Plaintiffs need only establish a prima facie case for personal jurisdiction.
 7
                  N. Grain Mktg., LLC v. Greving, 743 F.3d 487, 491 (7th Cir. 2014).
 8
     Again, all facts must be construed in a light most favorable to the Plaintiffs.
 9
     Skilstaf, Inc., supra. In so doing there are sufficient facts to show that Plaintiffs
10
     have established a prima facie case for personal jurisdiction.
11
                                             CONCLUSION
12
                  Defendant’s Motion to Dismiss should be denied for failure to comply with
13
     L.R. 7-3. Defendant’s Motion to Dismiss should be denied because the Complaint
14
     herein sufficiently sets forth facts that Defendant has been convicted of a child
15
     pornography of which Plaintiffs are victims. In addition to the allegations of the
16
     Complaint, Supreme Court caselaw and Congressional Findings establish that
17
     defendant’s actions have harmed the plaintiffs. Defendant’s remaining stated
18
     issues with the pleading of the Complaint are neither meritorious nor
19
     substantiated, nor sufficient to warrant dismissal.
20
21

22
23
24
     ///
25

                                                                     CAROL L. HEPBURN, P.S.
                                                                       ATTORNEYS AT LAW
           - 13                                                200 FIRST AVENUE WEST, SUITE 550
                                                                        SEATTLE, WA 98119
                                                            TEL: (206) 957-7272 / FAX: (206) 957-7273
 Case 2:19-cv-01554-ODW-SS Document 35 Filed 06/12/19 Page 14 of 14 Page ID #:158




 1                                     CARPENTER ZUCKERMAN AND
                                       ROWLEY, LLP
 2

 3                                     /s/ John Kawai________
 4                                     John A. Kawai, 260120
                                       407 Bryant Circle, Suite F
 5
                                       Ojai, CA 93023
 6                                     805-272-4001
                                       jk@czrlaw.com
 7
 8
                                       CAROL L. HEPBURN, P.S.

 9
                                       /s/ Carol L. Hepburn
10                                     Carol L. Hepburn, Pro Hac Vice
11
                                       200 First Avenue West, #550
                                       Seattle, WA 98119
12                                     (206) 957-7272
13                                     (206) 957-7273 fax
                                       carol@hepburnlaw.net
14                                     Of Attorneys for Jessy and Solomon
15
16
17
18
19
20
21

22
23
24
25

                                                        CAROL L. HEPBURN, P.S.
                                                          ATTORNEYS AT LAW
      - 14                                        200 FIRST AVENUE WEST, SUITE 550
                                                           SEATTLE, WA 98119
                                               TEL: (206) 957-7272 / FAX: (206) 957-7273
